DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s response filed 02 August 2021 has been received and entered.  Claims 17-18, 20-22, 25, 27-28 and 33 have been amended and claims 1-16, 19, 23-24, 26 and 29-32 have been canceled.  Claims 17-18, 20-22, 25, 27-28 and 33 are currently pending and under consideration in the instant Office action.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
	Applicant’s arguments filed 02 August 2021 have been fully considered but are not deemed to be persuasive.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a 

Drawings
The drawings are objected to because Figure 3 appears to contain color but there is no petition for color drawings.  Additionally, Figure 3 has 4 lines which are presented in various shades of grey which cannot be distinguished when in black and white, therefore, the information contained in the Figure is not clear.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Nucleotide and/or Amino Acid Sequence Disclosures
	The specification and the claims contain references to Sequence identifiers which do not comply with the Sequence Rules.  37 CFR 1.821(d) states:
Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.

The specification uses a format of “SEQ ID No.” which has a period, does not use all capitals and does not use a colon as well as “SEQ ID No.:” which has a period and does not use all capitals (see at least page 8 of the specification).  The claims also fail to comply as the format of "SEQ ID No.:” is used which has a period and does not use all capitals.  The application is not compliant with the Sequence rules because reference to sequences must be made to the sequence by use of the sequence identifier “preceded by “SEQ ID NO:”” (note…no period, all capitals, use of a colon).  Appropriate correction of all references to Sequence identifiers in the specification, including the claims, is required.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The 
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it fails to include that which is new in the art to which the invention pertains and it is more than 150 words in length.  The invention is defined by the claims and the abstract fails to include anything about the claimed invention.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 27 is objected to because of the following informalities: claim 27 recites “discharge of hospital” which is ambiguous and possibly grammatically incorrect.  It is assumed that what is intended is “discharge from a hospital” but the current recitation does not convey this concept accurately.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 33 has been amended to recite a method which comprises “administering intervention or therapy wherein the intervention or therapy is selected from the group comprising administering of diuretics, administration of inotropes, administration of vasodilators, and ultrafiltration”.  However, the instant specification as originally filed does not support any method of preparing a sample which includes a further limitation of “administering intervention or therapy”.  The specification discloses monitoring such but at no point in time in the specification is it disclosed that any of the claimed methods include an active step of administering an intervention or therapy.  Therefore, this claim contains new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 25 recites “wherein said threshold is within a threshold range that is a threshold range” but the claim fails to recite a range as absolute values are recited.  The claim is indefinite because it is not clear what range is intended as no values for a range are given.
	Claim 27 is unclear for the recitation of “wherein the sample is taken at admission to a hospital or discharge of hospital”.  Claim 27 depends from claim 17 which is directed to a method for preparing a sample which comprises providing a bodily fluid obtained from a subject and a binder.  It does not seem reasonable for a sample to be taken when the method of claim 17 is directed to preparation of the sample.  It would seem that claim 27 should be referencing when the bodily fluid is taken/obtained from the subject.  Therefore, the metes and bounds of claim 27 are unclear because the “sample” cannot be taken when the claimed method is preparing “the sample”.
	Claim 28 is unclear and indefinite because it requires “additionally comprising monitoring to evaluate the response of said subject to preventive and/or therapeutic measures taken”.  First, claim 17 is directed to a method for preparing a sample and the “subject” is only part of the method insofar as they are the source of the sample used in the method.  Second, there is no indication in the claim with regard to the subject that they are undergoing any additional measures, preventive/therapeutic or otherwise.  Therefore, it is not clear how the limitation in claim 28 relates to the claimed method of 
	Claim 33 is unclear and indefinite for “further comprising administering intervention or therapy” because claim 33 is dependent on claim 17 which is a method for preparing a sample.  There is no indication as to what element of claim 17 will be administered the intervention or therapy.  Is the intervention/therapy administered to the sample?  The claim is nonsensical because the limitation of claim 33 does not relate back to the method of claim 17 which is “a method for preparing a sample”.  Claim 17 is not a method of treatment nor does it involve doing anything with a subject/patient other than the subject/patient being the source of the bodily fluid for preparing a sample.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


17, 18, 22, 25, 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gegenhuber et al. (J. Cardiac Failure  13(1):  42-49, 2007) as evidenced by Morgenthaler et al. (Clin. Chem.  51(10): 1823-1829, 2005).
Gegenhuber et al. teach a method of preparing a sample comprising providing a bodily fluid from a subject (see page 43, column 2, paragraph 3) and a binding that binds to a region within the amino acid sequence of Pro-Adrenomedullin (see page 43, column 2, paragraph 3), wherein the Pro-Adrenomedullin is MR-proADM and wherein the level of Pro-Adrenomedullin in the bodily fluid obtained from the subject is above 0.5 nmol/L (see Table 4, 2nd and 3rd Tercile values).  The immunoassay used by Gegenhuber et al. was referenced as being from Morgenthaler et al.  Morgenthaler et al. disclose the measurement of midregional pro-adrenomedullin in plasma with an immunoluminometric assay using a binder (antibody) that binds at least 5 amino acids (see Figure 1 at page 1824).  Gegenhuber et al. teach that the patients (subjects) were seen in the emergency department of the St. John of God Hospital for acute destabilized heart failure and blood samples were taken in this setting (see column 1-2 at page 43).  Therefore, Gegenhuber et al. anticipate the instant claims.

Claim(s) 17, 18, 22, 25, 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng et al. (U.S. Pat. No. 9,012,151).
	Ng et al. teach a method of preparing a sample comprising providing a bodily fluid obtained from a subject and a binder that binds to at least 5 amino acids of Pro-Adrenomedullin.  The MR-pro-ADM assay is described at column 7, lines 5-25 which indicate that the antibody was generated to a peptide of amino acids 83-94 and that the .

Claim(s) 17, 18, 22 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergmann et al. (U.S. Pat. Pub. 2010/0159474).
Bergmann et al. teach a method of preparing a sample comprising providing a bodily fluid [0044] obtained from a subject and a binder that binds to at least 5 amino acids of Pro-Adrenomedullin [0057].  Bergmann et al. teach measuring the amount of adrenomedullin with an antibody ([0055]-[0060])wherein the pro-adrenomedullin or fragments is at least 5 amino acids [0057].  The subject is a patient who has acute heart failure and that acute heart failure can either be new onset AHF or acute decompensated HF (see [0010] and [0049]).  Bergmann et al. also teach MR-proADM that comprises amino acids 45-92 of preproADM (corresponding to SEQ ID NO:3 of the instant application) and that the levels in the sample are 0.5-5.0 pmol/L and most preferably 1.985 nml/L for MR-proADM (see [0064] and Figures 2 and 9).  Therefore, Bergmann et al. anticipate the instant claims.

Claim(s) 17, 18, 22, 25, 27 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergmann et al. (WO 2014/147153A1).
Bergmann et al. teach a method of preparing a sample from a patient who has been diagnosed with acute heart failure (Example 8 at page 34) comprising a bodily fluid and a binder that binds to pro-adrenomedullin of at least 5 amino acids (see page .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 20-21, 28 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Gegenhuber et al. (J. Cardiac Failure  13(1):  42-49, 2007) as evidenced by Morgenthaler et al. (Clin. Chem.  51(10): 1823-1829, 2005) or Ng et al. .
The teachings of Gegenhuber et al. and Ng et al. are provided above.  Neither Gegenhuber et al. nor Ng et al. teach providing a congestion score (claim 20) or stratifying subjects into groups of grades of congestion (claim 21) or monitoring to evaluate the response of a subject to therapeutic measures taken (claim 28) or administering intervention/therapy to a subject (claim 33).
	Ambrosy et al. teach that signs and symptoms of congestion are the most common cause for hospitalization for heart failure.  Ambrosy et al. provide a grading scale for assessing signs and symptoms of congestion which include orthopnoea, jugular venous distension and oedema (see Table 1 at page 837) as well as creating a composite congestion score (Figure 1) to evaluate patients suffering from heart failure.  Ambrosy et al. also disclose stratifying subjects into groups of grades of congestion (see page 839, paragraph 2 (responders, partial-responders and non-responders) and Tables 3-4).  Ambrosy et al. teach that subjects who are admitted for heart failure are administered interventions or therapy for the heart failure and congestion which drove the patients to the hospital (see page 837, column 2, final paragraph “clinical congestion improved rapidly and dramatically in response to standard therapy”).  While Ambrosy et al. does not define “standard therapy”, Gheorghiade et al. teach that therapy for congestion in heart failure is directed to removing excess intravasulcar and extravascular fluid and includes diuretics, ultrafiltration, vasopressin antagonists, adenosine antagonists, beta-blockers, ACE inhibitors, aldosterone receptor antagonists and cardiac resynchronization therapy (see paragraph spanning pages 424-425).  
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to include steps of providing a congestion score (claim 20),  stratifying subjects into groups of grades of congestion (claim 21), monitoring to evaluate the response of a subject to therapeutic measures taken (claim 28), and administering intervention/therapy to a subject (claim 33) to the method of preparing a sample of Gegenhuber et al. or Ng et al. because the method of both Gegenhuber et al. and Ng et al. is evaluating a sample from subjects with heart failure and the steps taught by Ambrosy et al. are applicable when treating/assessing an individual with heart failure.  One of ordinary skill in the art would be motivated to include the various additional steps taught by Ambrosy et al. because Ambrosy teach that such steps would assist in guiding therapy.  While Ambrosy et al. do not specifically state that the subjects are being monitored to evaluate the response of the subject to preventative/therapeutic measures taken, the conclusion of the patients as being responders/non-responders/partial responders (see page 839) clearly establishes that such monitoring was performed and such an evaluation should be made.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art, absent evidence to the contrary. 

Response to Arguments
	Applicant’s arguments to the previous rejections are noted.  However, as the rejections in the instant Office action deviate substantially from the previous rejections, Applicant’s arguments are not applicable to the new grounds of rejections.  The new grounds of rejection were in response to Applicant’s amendments to the claims as well as a change in Primary Examiner.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/Christine J Saoud/Primary Examiner, Art Unit 1647